[Cite as State ex rel. Willis v. Russo, 2012-Ohio-2215.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 97818



                      STATE EX REL. RONALD WILLIS
                                                                 RELATOR

                                                           vs.

                                 JUDGE JOHN J. RUSSO
                                                                 RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 451532
                                             Order No. 454870

                RELEASE DATE:                  May 15, 2012
FOR RELATOR

Ronald Willis, Pro Se
No. A-520-629
1150 N. Main Street
Mansfield, Ohio 44901

ATTORNEYS FOR RESPONDENT

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: James E. Moss, Esq.
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

      {¶1} Relator, Ronald Willis, requests that this court compel respondent judge to

rule on his motion for jail-time credit filed in State v. Willis, Cuyahoga C.P. Nos.

CR-493477, CR-494145, and CR-517491 on July 11, 2011.

      {¶2} Respondent has filed a motion for summary judgment attached to which are

copies of   journal entries issued by respondent and received for filing by the clerk on

January 13, 2012 in which respondent granted relator a total of 90 days jail-time credit.

Willis has opposed the motion and challenges the number of days jail-time credit.

      {¶3} Respondent argues that this action in mandamus is moot.             We agree.

Willis has or had an adequate remedy by way of appeal to challenge the number of days.

See, e.g., State ex rel. Menefee v. Burnside, 8th Dist. No. 95747, 2010-Ohio-6034.

      {¶4} Accordingly, respondent’s motion for summary judgment is granted.

Relator to pay costs.   The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

      {¶5} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

PATRICIA ANN BLACKMON, A.J., and
SEAN C. GALLAGHER, J., CONCUR